The opinion of the court was delivered by
Burch, J.:
The action was one by a taxpayer to enjoin collection of taxes assessed against his land for the benefit of a school district. He was defeated, and appeals.
*632The land was formerly a part of school district No. 64. For failure to maintain school, proceedings were taken to disorganize the district, and to attach' it to district No. 68. After the proceedings were completed, the taxes were regularly assessed by proper authority. The contention is, the proceedings were ineffectual, and district No. 64 was not disorganized and did not become attached to district No. 68. The plaintiff is not authorized to litigate these questions. (Oil & Gas Co. v. Board of Education, 112 Kan. 737, 212 Pac. 900. and cases cited in the opinion.
The judgment of the district court is affirmed.